



SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is dated as of July 12,
2016, between Function(x) Inc. (formerly known as DraftDay Fantasy Sports,
Inc.), a Delaware corporation (the “Company”) and the investors set forth in
Schedule A attached hereto (each a “Purchaser” and collectively, the
“Purchasers”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchasers, and the Purchasers, severally and not jointly,
desire to purchase from the Company, securities of the Company as more fully
described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:


ARTICLE I. DEFINITIONS


1.1 Definitions. In addition to the terms defined elsewhere in this Agreement:
(a) capitalized terms that are not otherwise defined herein have the meanings
given to such terms in the Debentures (as defined herein), and (b) the following
terms have the meanings set forth in this Section 1.1:


“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.


“Action” shall have the meaning ascribed to such term in Section 3.1(j).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.


“Board of Directors” means the board of directors of the Company.


“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Closing” means the closing of a purchase and sale of the Securities pursuant to
Section 2.1.


“Closing Date” means the Trading Day on which all of the Transaction Documents
with respect to a particular Closing have been executed and delivered by the
applicable parties thereto, and all conditions precedent to (i) the Purchasers’
obligations



to pay the relevant Subscription Amount and (ii) the Company’s obligations to
deliver the corresponding Securities, in each case, have been satisfied or
waived.


“Closing Statement” means the Closing Statement in the form on Annex A attached
hereto.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the common shares of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Company Counsel” means Reed Smith LLP, with offices located at 599 Lexington
Avenue, New York, NY 10022.


“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.


“Conversion Shares” shall have the meaning ascribed to such term in the
Debentures.


“Debentures” means $[ ] principal amount of the 10% Senior Secured Convertible
Debentures due, subject to the terms therein, twelve months from their date of
issuance, issued by the Company to the Purchasers hereunder, in the form of
Exhibit A attached hereto.


“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.


“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with current public information required under Rule 144 and without volume or
manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date, provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to the Transfer Agent a standing written unqualified opinion that resales may
then be made by such holders of the Registrable Securities pursuant to such
exemption which opinion shall be in form and substance reasonably acceptable to
such holders.


“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).


“Equity Linked Offering” shall have the meaning set forth in Section 4.15.


“Escrow Agent” means Continental Stock Transfer & Trust Company.


“Escrow Agreement” means the agreement between the Escrow Agent, the Company and
the Purchasers, in the form of Exhibit B attached hereto.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities the
issuance of which has been approved by the holders of majority in interest of
the aggregate principal amount of the then outstanding Debentures, (d)
securities issued pursuant to acquisitions or strategic transactions approved by
a majority of the disinterested directors of the Company, provided that any such
issuance shall only be to a Person (or to the equity holders of a Person) which
is, itself or through its subsidiaries, an operating company or an owner of an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not include a transaction in which the Company is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities, and (e) securities issued in
connection with the transactions or arrangements set forth on Schedule 1.1 to
this Agreement.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).


“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).


“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).


“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).


“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Proposed Transactions” means the transactions set forth on Schedule 1.1 to this
Agreement.


“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchaser, in the form of Exhibit B
attached hereto.


“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by the Purchaser as provided for in the Registration Rights
Agreement.


“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).


“Required Minimum” means, as of any date after the reverse stock split
contemplated by the Proposed Transactions has been effected, two times the
maximum aggregate number of shares of Common Stock then issued or potentially
issuable in the future pursuant to the Transaction Documents, including any
Underlying Shares.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).


“Securities” means the Debentures, the Warrants and the Underlying Shares.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means the Security Agreement dated on or about the date
hereof by and among the Company, the Subsidiaries of the Company, and the
Purchasers as hereinafter amended and/or supplemented altogether with all
exhibits, schedules and annexes to such Security Agreement, pursuant to which
all liabilities and indebtedness of the Company to the Purchasers under the
Debentures are secured by the Collateral which security interest in the
Collateral shall be perfected by the filing of a UCC 1 Financing Statement and
such other documents and instruments related thereto, which Security Agreement
is annexed hereto as Exhibit C.


“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include any sale of
Securities pursuant to Rule 144).


“Subscription Amount” means the aggregate amount to be paid for Debentures and
Warrants purchased hereunder as specified below each Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.


“Subsidiary” means any subsidiary of the Company as set forth in the SEC Reports
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


“Trading Day” means a day on which the principal Trading Market is open for
trading.


“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).


“Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Security Agreement, all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.


“Transaction Offer” shall have the meaning set forth in Section 4.15.


“Transfer Agent” means American Stock Transfer and Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue,
Brooklyn, NY 11219 and a facsimile number of (718) 765-8711, and any successor
transfer agent of the Company.


“Underlying Shares” means the shares of Common Stock issued or issuable in
connection with the conversion or redemption of the Debentures, issued and
issuable in lieu of the cash payment of interest on the Debentures in accordance
with the terms of the Debentures or upon exercise of the Warrants.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b) if the OTC Bulletin Board is the
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on a Trading Market and if
prices for the Common Stock are then reported in the “Pink Sheets” published by
Pink OTC Markets, Inc. (or a similar organization or agency succeeding to its
functions of reporting prices), the most recent bid price per share of the
Common Stock so reported, or (d) in all other cases, the fair market value of a
share of Common Stock as determined by an independent appraiser selected in good
faith by the holders of a majority in interest of the aggregate principal amount
of the then outstanding Debentures and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.
“Warrants” means the Common Stock purchase warrants to be issued by the Company
to the Purchasers hereunder, in the form of Exhibit D attached hereto.


ARTICLE II. PURCHASE AND SALE


2.1
    Closing.


(a)    Subject to the satisfaction of the conditions to closing set forth
herein, the purchase and sale of Debentures and Warrants, in the amounts and to
the Investors listed on Schedule A attached hereto shall take place at the
offices of counsel to the Purchasers at 61 Broadway, New York, NY 10006 or such
other location as the parties shall mutually agree, at 10:00 A.M., Eastern
Standard Time, on July [ ], 2016, or at such other time and place as the Company
and the Investors mutually agree upon orally or in writing (which time and place
are designated as the “Closing”). Each Purchaser shall deliver to the Escrow
Agent, via wire transfer with immediately available funds, an amount equal to
the Subscription Amount applicable to the Closing as set forth on the signature
page hereto executed by each such Purchaser. Upon release of the Subscription
Amount by the Escrow Agent in accordance with the terms of the Escrow Agreement,
the Company shall deliver to the respective purchasers the Debenture and
Warrants, as determined pursuant to Section 2.2, and the Company and Purchasers
shall deliver the other items set forth in Section 2.2 deliverable at the
Closing.


(b)    With the prior written consent of the Company and holders of at least 51%
of the outstanding principal amount of Debentures sold pursuant to Section
2.1(a) above which remain outstanding at the time of such consent, the Company
may sell up to an additional $2,000,000 aggregate principal amount of Debentures
(the “Additional Debentures”) together with Warrants (the “Additional
Warrants”), on the same terms and conditions as set forth in the Transaction
Documents (collectively, the “Additional Securities”).


2.2

Deliveries.



(a)
    On or prior to the Closing Date pursuant to Section 2.1, the Company shall
deliver or cause to be delivered to the Purchasers this Agreement and the
Registration Rights Agreement duly executed by the Company. In addition, on or
prior to the Closing Date held pursuant to Section 2.1, the Company shall
deliver or cause to be delivered to each Purchaser the following:


(i)
    a legal opinion of Company Counsel, substantially in the form of Exhibit E
attached hereto;


(ii)
    a Debenture with a principal amount equal to the relevant Subscription
Amount, registered in the name of the applicable Purchaser;


(iii)
    a Warrant exercisable for such number of shares of Common Stock equal to the
following: (a) the Subscription Amount, multiplied by (b) 50%, divided by (c)
the Conversion Price at the Closing;


(iv)
    a copy of the Irrevocable Transfer Agent Instructions, in the form
acceptable to the Purchasers, which instructions shall have been delivered to
and acknowledged in writing by the Transfer Agent;


(v)
    the agreement of Robert F.X. Sillerman (“Sillerman”) and the Company to
convert debt owed to him from the Company, together with preferred stock in the
approximate aggregate amount of $36,401,000 (the “Sillerman Debt”), to shares of
Common Stock, in the form of Exhibit F attached hereto (the “Sillerman Debt
Agreement”).


(vi)
    the agreement of Sillerman to subordinate the Sillerman Debt to the
Debentures, in the form of Exhibit G attached hereto.


(vii)
    the agreement of Rant, Inc. (“Rant”) to subordinate the debt owe from the
Company to Rant, to the Debentures, in the form of Exhibit H attached hereto.


(viii)
    a certificate evidencing the formation and good standing of the Company in
such entity’s jurisdiction of formation issued by the Secretary of State (or
comparable office) of such jurisdiction of formation as of a date within ten
(10) days of the Closing Date;


(ix)
    Lock-up agreements, in the form of Exhibit H attached hereto;


(x)
    a certificate, executed by the Secretary of the Company and dated as of the
Closing Date, as to (i) the resolutions as adopted by the Company’s board of
directors in a form reasonably acceptable to the Purchasers, (ii) the Articles
of Incorporation of the Company, and (iii) the Bylaws of the Company, each as in
effect at the Closing.


(b)
    On or prior to the Closing Date pursuant to Section 2.1, each Purchaser
shall deliver or cause to be delivered to the Company this Agreement and the
Registration Rights Agreement duly executed by the Purchaser. In addition, on or
prior to each Closing Date held pursuant to Section 2.1, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent, the Purchaser’s relevant
Subscription Amount by wire transfer to the account specified in the Escrow
Agreement.


2.3

Closing Conditions.



(a)
    The obligations of the Company hereunder in connection with any Closing are
subject to the following conditions being met:


(i)
    the accuracy in all material respects on the applicable Closing Date of the
representations and warranties of the applicable Purchaser contained herein
(unless as of a specific date therein in which case they shall be accurate as of
such date);


(ii)
    all obligations, covenants and agreements of the applicable Purchaser
required to be performed at or prior to an applicable Closing Date shall have
been performed;


(iii)
    the Nasdaq Capital Market shall have waived application of the 10 day prior
notice period contained or such timeframe shall have expired without objection;


(iv)
    concurrently with the Closing of this Agreement, the Company shall have
closed on the asset purchase agreement between the Company and Rant, Inc.; and


(v)
    the delivery by the applicable Purchaser of the items set forth in Section
2.2(b) of this Agreement.


(b)
    The respective obligations of each Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:


(i)
    the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless such representation or warranty is made as of a specific date
therein);


(ii)
    all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;


(iii)
    the Nasdaq Capital Market shall have waived application of the 10 day prior
notice period contained or such timeframe shall have expired without objection;


(iv)
    the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement;


(v)
    from the date hereof to the relevant Closing Date, trading in the Common
Stock shall not have been suspended by the Commission or any Trading Market and,
at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by such service, or on any Trading Market, nor shall a banking moratorium have
been declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities or
other national or international calamity of such magnitude in its effect on, or
any material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


3.1
    Representations and Warranties of the Company.    Except as set forth in the
Disclosure Schedules, which Disclosure Schedules shall be deemed a part hereof
and shall qualify any representation or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Disclosure
Schedules, the Company hereby makes the following representations and warranties
to each Purchaser as of the date hereof and at each Closing Date:


(a)
    Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a)(i). Except as set forth on Schedule 3.1(a)(ii), the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities. If the Company has no subsidiaries, all
other references to the Subsidiaries or any of them in the Transaction Documents
shall be disregarded.


(b)
    Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted except
where the failure to be in good standing would not have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.


(c)
    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


(d)
    No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as are waived or could not reasonably be expected
to result in a Material Adverse Effect.


(e)
    Filings, Consents and Approvals. Other than as set forth on Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filings required pursuant to Section
4.6 of this Agreement, (ii) the filing with the Commission pursuant to the
Registration Rights Agreement, (iii) the notice and/or application(s) to each
applicable Trading Market for the issuance and sale of the Securities and the
listing of the Underlying Shares for trading thereon in the time and manner
required thereby, and (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).


(f)
    Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock for issuance of the Underlying Shares at least equal to
the Required Minimum on the date hereof.


(g)
    Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of shares
of Common Stock reserved for issuance and shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date hereof.
Except as set forth on Schedule 3.1(g), the Company has not issued any capital
stock since its most recently filed periodic report under the Exchange Act,
other than pursuant to the exercise of employee stock options under the
Company’s stock option plans, the issuance of shares of Common Stock to
employees pursuant to the Company’s employee stock purchase plans and pursuant
to the conversion and/or exercise of Common Stock Equivalents outstanding as of
the date of the most recently filed periodic report under the Exchange Act.
Except as set forth on Schedule 3.1(g), no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 3.1(g) or as a result of the purchase and sale
of the Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth on Schedule 3.1(g), no further approval or authorization of
any stockholder, the Board of Directors or others is required for the issuance
and sale of the Securities. Except as set forth on Schedule 3.1(g), There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.


(h)
    SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) of the Exchange Act, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”). As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.


(i)Material Changes; Undisclosed Events, Liabilities or Developments. Except as
set forth on Schedule 3.1(i), since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof: there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except for the issuance of the Securities contemplated by this
Agreement and the Proposed Transactions, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective businesses, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.


(j)
    Litigation. Except as set forth on Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.


(k)
    Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company, which
could reasonably be expected to result in a Material Adverse Effect. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good. To the knowledge of the Company, no executive
officer of the Company or any Subsidiary, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of any
third party, and the continued employment of each such executive officer does
not subject the Company or any of its Subsidiaries to any liability with respect
to any of the foregoing matters. The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(l)
    Compliance. Except as set forth on Schedule 3.1(l), neither the Company nor
any Subsidiary: (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation
of any statute, rule, ordinance or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
could not have or reasonably be expected to result in a Material Adverse Effect.


(m)
    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


(n)
    Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for (i) Liens as do not materially affect the value of such property and
do not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries, (ii) Liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made
therefor in accordance with GAAP and, the payment of which is neither delinquent
nor subject to penalties and (iii) as set forth in Schedule 3.1(n). Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.


(o)
    Intellectual Property. The Company and the Subsidiaries have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as described in the SEC
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). None of, and neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of, the Intellectual Property Rights has expired, terminated or been abandoned,
or is expected to expire or terminate or be abandoned, within two (2) years from
the date of this Agreement. Neither the Company nor any Subsidiary has received,
since the date of the latest audited financial statements included within the
SEC Reports, a written notice of a claim or otherwise has any knowledge that the
Intellectual Property Rights violate or infringe upon the rights of any Person,
except as could not have or reasonably be expected to not have a Material
Adverse Effect. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(p)
    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.


(q)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $120,000 other than for: (i) payment of salary or consulting fees for
services rendered, reimbursement for expenses incurred on behalf of the Company
and (iii) other employee benefits, including stock option agreements under any
stock option plan of the Company.


(r)
    Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes- Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing Date.
Except as set forth in the SEC Reports, the Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as set forth in the SEC Reports, the Company and the
Subsidiaries have established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries
and designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company and the Subsidiaries as of the end of the period
covered by the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) that have materially affected, or is
reasonably likely to materially affect, the internal control over financial
reporting of the Company and its Subsidiaries.


(s)
    Certain Fees. With the exception of the commission payable to Aegis Capital
Corp., in its capacity as placement agent in connection with the transactions
contemplated by this Agreement, no brokerage or finder’s fees or commissions are
or will be payable by the Company or any Subsidiaries to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.


(t)
    Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.


(u)
    Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.


(v)
    Registration Rights. Other than as disclosed in the SEC Reports, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiaries.


(w)
    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. Except as set forth
in the SEC Reports, the Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


(x)
    Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchaser’s ownership of the Securities.


(y)
    Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchaser
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including the Disclosure Schedules to this
Agreement, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The press releases disseminated by the Company during the
twelve months preceding the date of this Agreement and incorporated into the SEC
Reports taken as a whole do not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made and when made, not misleading. The Company acknowledges and
agrees that the Purchaser makes no nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3.2 hereof.


(z)
    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.


(aa)    Solvency. The Company does not intend to incur debts beyond its ability
to pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt and the Proposed Transactions).
Except as set forth in the SEC Reports and Schedule 3.1(aa) , the Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date. Schedule 3.1(aa)
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. Except as set forth in the
SEC Reports, neither the Company nor any Subsidiary is in default with respect
to any Indebtedness.


(bb) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.


(cc)     No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchaser and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.


(dd)    Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor
to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.


(ee)     Accountants. The Company’s accounting firm is BDO USA, LLP. To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the fiscal year ending June 30, 2016.


(ff)     No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.


(gg) Acknowledgment Regarding Purchaser’s Purchase of Securities. The Company
acknowledges and agrees that the Purchasers are each acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
the Purchasers are not acting as financial advisors or fiduciaries of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Purchasers
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to each
Purchaser’s purchase of the Securities. The Company further represents to the
Purchasers that the Company’s decision to enter into this Agreement and the
other Transaction Documents has been based solely on the independent evaluation
of the transactions contemplated hereby by the Company and its representatives.
It is understood and acknowledged by the Company that (i) following the public
disclosure of the transactions contemplated by the Transaction Documents, in
accordance with the terms thereof, none of the Purchasers have been asked by the
Company or any of its Subsidiaries to agree, nor has any Purchaser agreed with
the Company or any of its Subsidiaries, to desist from effecting any
transactions in or with respect to (including, without limitation, purchasing or
selling, long and/or short) any securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold any of the
Securities for any specified term; (ii) any Purchaser, and counterparties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock which was
established prior to such Purchaser’s knowledge of the transactions contemplated
by the Transaction Documents; and (iii) each Purchaser shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents pursuant to the Press Release (as defined below) one or
more Purchasers may engage in hedging and/or trading activities at various times
during the period that the Securities are outstanding, including, without
limitation, during the periods that the value and/or number of Conversion Shares
deliverable with respect to the Securities are being determined and such hedging
and/or trading activities, if any, can reduce the value of the existing
stockholders’ equity interest in the Company both at and after the time the
hedging and/or trading activities are being conducted. The Company acknowledges
that such aforementioned hedging and/or trading activities do not constitute a
breach of this Agreement, the Debentures, Warrants or any other Transaction
Document or any of the documents executed in connection herewith or therewith.


(ii)Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company, other than, in the case of clauses (ii) and (iii), compensation
paid to the Company’s placement agent in connection with the placement of the
Securities.
(jj)     Stock Option Plans. Each compensatory stock option granted by the
Company to a consultant or employee of the Company was granted (i) in accordance
with the terms of the applicable stock option plan of the Company and (ii) with
an exercise price at least equal to the fair market value of the Common Stock on
the date such stock option would be considered granted under GAAP and applicable
law. No stock option granted under the Company's stock option plan has been
backdated. The Company has not knowingly granted, and there is no and has been
no policy or practice of the Company to knowingly grant, stock options prior to,
or otherwise knowingly coordinate the grant of stock options with, the release
or other public announcement of material information regarding the Company or
its Subsidiaries or their financial results or prospects..


(kk)     Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).


(ll)     U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended.


(mm)     Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.


(nn) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record- keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.


a.Management. Except as set forth in Schedule (oo) hereto, during the past five
year period, no current officer or director or, to the knowledge of the Company,
no current ten percent (10%) or greater stockholder of the Company or any of its
Subsidiaries has been the subject of:
(i)a petition under bankruptcy laws or any other insolvency or moratorium law or
the appointment by a court of a receiver, fiscal agent or similar officer for
such Person, or any partnership in which such person was a general partner at or
within two years before the filing of such petition or such appointment, or any
corporation or business association of which such person was an executive
officer at or within two years before the time of the filing of such petition or
such appointment;
(i)
    a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
(ii)
    any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
(1)
    Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
(2)
    Engaging in any particular type of business practice; or
(3)
    Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
(iii)
    any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than sixty (60) days the right of any such person to engage in any activity
described in the preceding sub paragraph, or to be associated with persons
engaged in any such activity;
(iv)
    a finding by a court of competent jurisdiction in a civil action or by the
SEC or other authority to have violated any securities law, regulation or decree
and the judgment in such civil action or finding by the SEC or any other
authority has not been subsequently reversed, suspended or vacated; or
(v)
    a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
i.No Disqualification Events. With respect to Securities to be offered and sold
hereunder in reliance on Rule 506(b) under the 1933 Act (“Regulation D
Securities”), none of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with the Company in any capacity at the time of
sale (each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”)
is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the 1933 Act (a “Disqualification Event”), except
for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company
has exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event. The Company has complied, to the extent
applicable, with its disclosure obligations under Rule 506(e), and has furnished
to the Purchasers a copy of any disclosures provided thereunder.
i.Other Covered Persons. The Company is not aware of any Person (other than the
Placement Agent) that has been or will be paid (directly or indirectly)
remuneration for solicitation of Purchasers or potential purchasers in
connection with the sale of any Regulation D Securities.
ii. Rant Agreement. Attached hereto as Exhibit H is a true and correct copy of
the asset purchase agreement between the Company and Rant (the “Rant
Agreement”). To the best of the Company’s knowledge, each of the representations
and warranties of Rant contained in the Rant Agreement, subject to the
disclosure schedules attached thereto, are true and correct in all material
respects, including but not limited to, the representations and warranties
concerning the financial statement of Rant.
3.2
    Representations and Warranties of each Purchaser. Each Purchaser hereby
represents and warrants, severally and not jointly, as of the date hereof and as
of the Closing Date on which such Purchaser is purchasing Securities to the
Company as follows (unless as of a specific date therein):


(a)
    Organization; Authority. If the Purchaser is an entity, the Purchaser is an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
If the Purchaser is an entity, the execution and delivery of the Transaction
Documents and performance by the Purchaser of the transactions contemplated by
the Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Purchaser. Each Transaction Document to which it is a party has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.


(b)
    Own Account. Each Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). The Purchaser is acquiring
the Securities hereunder in the ordinary course of its business.


(c)
    Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is, and on each date on which it converts any
Debentures it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.


(d)
    Experience of the Purchaser. Each Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.


(e)
    General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
(f)
    Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet (written or oral) from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. Other than to other Persons party to this
Agreement, the Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).


The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


4.1
    Transfer Restrictions.


(a)
    The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and the Registration Rights Agreement
and shall have the rights and obligations of a Purchaser under this Agreement
and the Registration Rights Agreement.


(b)
    Each Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:


[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[CONVERTIBLE] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT WITH A REGISTERED BROKER- DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement, if required under the terms of such
arrangement, the Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.


(c)
    Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (ii) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission) . The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any portion of a
Debenture is converted at a time when there is an effective registration
statement to cover the resale of the Underlying Shares, or if such Underlying
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Underlying Shares and without volume or manner-of- sale restrictions or if
such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Underlying Shares shall be issued free of
all legends. The Company agrees that following the Effective Date or such time
as such legend is no longer required under this Section 4.1(c), it will, no
later than three Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Underlying Shares,
as applicable, issued with a restrictive legend (such third Trading Day, the
“Legend Removal Date”), deliver or cause to be delivered to the Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by the Purchaser.


(d)
    In addition to the Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(c), $10 per Trading
Day (increasing to $20 per Trading Day five (5) Trading Days after such damages
have begun to accrue) for each Trading Day after the Legend Removal Date until
such certificate is delivered without a legend. Nothing herein shall limit the
Purchaser’s right to pursue actual damages for the Company’s failure to deliver
certificates representing any Securities as required by the Transaction
Documents, and the Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.


(e)
    The Purchasers, severally and not jointly with the other Purchasers, agree
with the Company that the Purchasers will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.


4.2
    Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.


4.3
    Furnishing of Information; Public Information. Until no Purchaser owns
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.


4.4
    Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.


4.5
    Conversion and Exercise Procedures. The form of Notice of Conversion
included in the Debentures sets forth the totality of the procedures required of
a Purchaser in order to convert the Debentures. Without limiting the preceding
sentences, no ink-original Notice of Conversion shall be required, nor shall any
medallion guarantee (or other type of guarantee or notarization) of any Notice
of Conversion form be required in order to convert the Debenture. No additional
legal opinion, other information or instructions shall be required of a
Purchaser to convert its Debentures. The Company shall honor conversions of the
Debentures and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.


4.6
    Disclosure of Transactions and Other Material Information.
(i)
    Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York time, on the first (1st) Business Day after the date of this Agreement,
issue a press release (the “Press Release”) reasonably acceptable to the
Purchasers disclosing all the material terms of the transactions contemplated by
the Transaction Documents. On or before 9:30 a.m., New York time, on the first
(1st) Business Day after the date of this Agreement, the Company shall file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement), the form of
Debentures, the form of Guaranty and the form of Security Agreement) (including
all attachments, the “8-K Filing”). From and after the filing of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
provided to any of the Purchasers by the Company or any of its Subsidiaries or
any of their respective officers, directors, employees or agents in connection
with the transactions contemplated by the Transaction Documents. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and any of the Purchasers or any of their affiliates, on the other
hand, shall terminate.
(ii)
    Limitations on Disclosure. The Company shall not, and the Company shall
cause each of its Subsidiaries and each of its and their respective officers,
directors, employees and agents not to, provide any Purchaser with any material,
non-public information regarding the Company or any of its Subsidiaries from and
after the date hereof without the express prior written consent of such
Purchaser (which may be granted or withheld in such Purchaser’s sole
discretion). In the event of a breach of any of the foregoing covenants, or any
of the covenants or agreements contained in any other Transaction Document, by
the Company, any of its Subsidiaries, or any of its or their respective
officers, directors, employees and agents (as determined in the reasonable good
faith judgment of such Purchaser), in addition to any other remedy provided
herein or in the Transaction Documents, such Purchaser shall have the right to
make a public disclosure, in the form of a press release, public advertisement
or otherwise, of such breach or such material, non-public information, as
applicable, without the prior approval by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees or agents. No
Purchaser shall have any liability to the Company, any of its Subsidiaries, or
any of its or their respective officers, directors, employees, affiliates,
stockholders or agents, for any such disclosure. To the extent that the Company
delivers any material, non-public information to a Purchaser without such
Purchaser's consent, the Company hereby covenants and agrees that such Purchaser
shall not have any duty of confidentiality with respect to, or a duty not to
trade on the basis of, such material, non-public information. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Purchaser shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Purchaser, to make the Press Release
and any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations (provided that in the case of clause (i) each Purchaser shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release). Without the prior written consent of
the applicable Purchaser (which may be granted or withheld in such Purchaser’s
sole discretion), the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Purchaser in any
filing, announcement, release or otherwise. Notwithstanding anything contained
in this Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that no
Purchaser shall have (unless expressly agreed to by a particular Purchaser after
the date hereof in a written definitive and binding agreement executed by the
Company and such particular Purchaser (it being understood and agreed that no
Purchaser may bind any other Purchaser with respect thereto)), any duty of
confidentiality with respect to, or a duty not to trade on the basis of, any
material, non-public information regarding the Company or any of its
Subsidiaries.
(iii)
    Other Confidential Information. Disclosure Failures; Disclosure Delay
Payments. In addition to other remedies set forth in this Section 4.6, and
without limiting anything set forth in any other Transaction Document, at any
time after the Closing Date if the Company, any of its Subsidiaries, or any of
their respective officers, directors, employees or agents, provides any
Purchaser with material non-public information relating to the Company or any of
its Subsidiaries (each, the “Confidential Information”), the Company shall, on
or prior to the applicable Required Disclosure Date (as defined below), publicly
disclose such Confidential Information on a Current Report on Form 8-K or
otherwise (each, a “Disclosure”). From and after such Disclosure, the Company
shall have disclosed all Confidential Information provided to such Purchaser by
the Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon such Disclosure, the
Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement, whether written or oral, between the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Purchasers or
any of their affiliates, on the other hand, shall terminate. In the event that
the Company fails to effect such Disclosure on or prior to the Required
Disclosure Date and such Purchaser shall have possessed Confidential Information
for at least ten (10) consecutive Trading Days (each, a “Disclosure Failure”),
then, as partial relief for the damages to such Purchaser by reason of any such
delay in, or reduction of, its ability to buy or sell shares of Common Stock
after such Required Disclosure Date (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to such
Purchaser an amount in cash equal to the greater of (I) two percent (2%) of the
aggregate Purchase Price and (II) the applicable Disclosure Restitution Amount,
on each of the following dates (each, a “Disclosure Delay Payment Date”): (i) on
the date of such Disclosure Failure and (ii) on every thirty (30) day
anniversary such Disclosure Failure until the earlier of (x) the date such
Disclosure Failure is cured and (y) such time as all such non-public information
provided to such Purchaser shall cease to be Confidential Information (as
evidenced by a certificate, duly executed by an authorized officer of the
Company to the foregoing effect) (such earlier date, as applicable, a
“Disclosure Cure Date”). Following the initial Disclosure Delay Payment for any
particular Disclosure Failure, without limiting the foregoing, if a Disclosure
Cure Date occurs prior to any thirty (30) day anniversary of such Disclosure
Failure, then such Disclosure Delay Payment (prorated for such partial month)
shall be made on the third (3rd) Business Day after such Disclosure Cure Date.
The payments to which an Investor shall be entitled pursuant to this Section 4.6
are referred to herein as “Disclosure Delay Payments.” In the event the Company
fails to make Disclosure Delay Payments in a timely manner in accordance with
the foregoing, such Disclosure Delay Payments shall bear interest at the rate of
two percent (2%) per month (prorated for partial months) until paid in full.
(iv)
    For the purpose of this Agreement the following definitions shall apply:
(1)
     “Disclosure Failure Market Price” means, as of any Disclosure Delay Payment
Date, the price computed as the quotient of (I) the sum of the five (5) highest
VWAPs (as defined in the Debentures) of the Common Stock during the applicable
Disclosure Restitution Period (as defined below), divided by (II) five (5) (such
period, the “Disclosure Failure Measuring Period”). All such determinations to
be appropriately adjusted for any share dividend, share split, share
combination, reclassification or similar transaction that proportionately
decreases or increases the Common Stock during such Disclosure Failure Measuring
Period.
(2)
    “Disclosure Restitution Amount” means, as of any Disclosure Delay Payment
Date, the product of (x) difference of (I) the Disclosure Failure Market Price
less (II) the lowest purchase price, per share of Common Stock, of any Common
Stock issued or issuable to such Purchaser pursuant to this Agreement or any
other Transaction Documents, multiplied by (y) 10% of the aggregate daily dollar
trading volume (as reported on Bloomberg (as defined in the Debentures)) of the
Common Stock on the Principal Market for each Trading Day either (1) with
respect to the initial Disclosure Delay Payment Date, during the period
commencing on the applicable Required Disclosure Date through and including the
Trading Day immediately prior to the initial Disclosure Delay Payment Date or
(2) with respect to each other Disclosure Delay Payment Date, during the period
commencing the immediately preceding Disclosure Delay Payment Date through and
including the Trading Day immediately prior to such applicable Disclosure Delay
Payment Date (such applicable period, the “Disclosure Restitution Period”).
“Required Disclosure Date” means (x) if such Purchaser authorized the delivery
of such Confidential Information, either (I) if the Company and such Purchaser
have mutually agreed upon a date (as evidenced by an e-mail or other writing) of
Disclosure of such Confidential Information, such agreed upon date or (II)
otherwise, the seventh (7th) calendar day after the date such Purchaser first
received any Confidential Information or (y) if such Purchaser did not authorize
the delivery of such Confidential Information, the first (1st) Business Day
after such Purchaser’s receipt of such Confidential Information.
4.7
    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchaser.


4.8
    Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non- public information, unless
prior thereto the Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchasers shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.


4.9
    Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for acquisition and working capital purposes and shall not
use such proceeds: (a) for the satisfaction of any portion of the Company’s debt
(other than in accordance with Section 4.15), (b) for the redemption of any
Common Stock or Common Stock Equivalents, (c) for the settlement of any
outstanding litigation or (d) in violation of FCPA or OFAC regulations.


4.10
    Indemnification of Purchasers. Subject to the provisions of this Section
4.10, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any the Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of the
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings the Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by the Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, the Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of the
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by the Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.10 shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.


4.11

Reservation and Listing of Securities.



(a)
    The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance pursuant to the Transaction Documents in such amount
as may then be required to fulfill its obligations in full under the Transaction
Documents and shall confirm the adequacy of such reserve at least monthly.


(b)
    If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the Required Minimum on such
date, then the Board of Directors shall use commercially reasonable efforts to
amend the Company’s certificate or articles of incorporation to increase the
number of authorized but unissued shares of Common Stock to at least the
Required Minimum at such time, as soon as possible and in any event not later
than the 60th day after such date.


(c)
    The Company shall, if applicable: (i) in the time and manner required by the
principal Trading Market, prepare and file with such Trading Market an
additional shares listing application covering a number of shares of Common
Stock covering the Securities, (ii) take all steps necessary to cause the
Underlying Shares to be approved for listing or quotation on such Trading Market
as soon as possible thereafter, (iii) provide to the Purchaser evidence of such
listing or quotation and (iv) maintain the listing or quotation of such Common
Stock on such date on such Trading Market or another Trading Market.
4.12
    Subsequent Equity Sales. On or prior to the Closing Date, the Company shall
obtain from Robert F.X. Sillerman and Mitchell J. Nelson written agreements
pursuant to which each such individual shall agree not to enter into any
agreement other than in connection with the Proposed Transactions to sell or
announce the sale or proposed sale of any shares of their Common Stock or Common
Stock Equivalents from the date hereof until the later of (i) the six month
anniversary of the original issue date of the Debentures and (ii) the ninetieth
day following (a) the Effective Date or (b) if later, in connection with the
same or separate registration statement in connection with a public offering of
the Common Stock of the Company so long as such registration statement is
declared effective by the Commission within nine months of the original issue
date of the Debentures.


4.13

Certain Transactions and Confidentiality.



(a)
    Each Purchaser covenants, severally and not jointly, that neither it, nor
any Affiliate acting on its behalf or pursuant to any understanding with it will
execute any Short Sales of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending on the earlier of (i)
the Maturity Date of the Debentures and (ii) the date such Purchaser’s
Debentures are no longer outstanding.


(b)
    Each Purchaser covenants, severally and not jointly, that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company, the Purchaser will maintain the confidentiality of the existence and
terms of this transaction and the information included in the Transaction
Documents and the Disclosure Schedules.
    
(c)
    Except as set forth in Sections 4.13(a) and 4.13(b) above, the Company
expressly acknowledges and agrees that (i) the Purchasers shall not be
restricted from effecting transactions in any securities of the Company in
accordance with applicable securities laws after the time that the transactions
contemplated by this Agreement are first publicly announced, and (ii) the
Purchaser shall not have any duty of confidentiality to the Company or its
Subsidiaries after the transactions contemplated by this Agreement are first
publicly announced.


4.14
    Form D; Blue Sky Filings. The Company shall file a Form D with respect to
the Securities as required under Regulation D and to provide a copy thereof to
each Purchaser promptly after such filing. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchasers on or prior to the Closing Date.
Without limiting any other obligation of the Company under this Agreement, the
Company shall timely make all filings and reports relating to the offer and sale
of the Securities required under all applicable securities laws (including,
without limitation, all applicable federal securities laws and all applicable
“Blue Sky” laws), and the Company shall comply with all applicable foreign,
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Purchasers.


4.15

Offerings of New Debt Securities; Variable Priced Securities; Registration.



(a)
    During any period when the Debentures remain outstanding, the Company shall
not offer or sell any new debt securities without the prior written consent of
the Purchasers, except for (i) debt related to assets purchased from Rant and
(ii) debt incurred for working capital, each of which is expressly subordinate
in a form acceptable to the Purchasers to the rights of the Purchasers and for
which no payments may be made at any time when Debentures remain outstanding,
(iii) debt incurred in connection with the settlement of trade payables or other
settlements, with monthly payments in an aggregate amount not to exceed $400,000
in the first month following the issuance of the Debentures and $350,000 per
month thereafter, and (iv) the Additional Debentures.


(b)
    The Company shall not file a registration statement on Form S-1 or Form S-3
(or their equivalents) until such time as a registration statement for the
resale of the Registrable Securities (as defined in the Registration Rights
Agreement) has been declared effective by the SEC or such securities are able to
be sold pursuant to Rule 144. The Company shall not engage in an Equity Linked
Offering until thirty days after the Closing Date.


4.16    Reporting Status. Until the date on which the Purchasers shall have sold
all of the Underlying Securities (the “Reporting Period”), the Company shall
timely file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status as an issuer required to
file reports under the 1934 Act even if the 1934 Act or the rules and
regulations thereunder would no longer require or otherwise permit such
termination.


4.17
     Participation Right. Except with respect to the Proposed Transactions, at
any time on or prior to the first anniversary of the Closing Date, neither the
Company nor any of its Subsidiaries shall, directly or indirectly, effect any
subsequent private offering of securities (a “Subsequent Placement”), unless the
Company shall have first complied with this Section 4.17. The Company
acknowledges and agrees that the right set forth in this Section 4.17 is a right
granted by the Company, separately, to each Purchaser.
(i)    At least five (5) Trading Days prior to any proposed or intended
Subsequent Placement, the Company shall deliver to each Purchaser a written
notice (each such notice, a “Pre-Notice”), which Pre-Notice shall not contain
any information (including, without limitation, material, non-public
information) other than: (A) if the proposed Offer Notice (as defined below)
constitutes or contains material, non-public information, a statement asking
whether the Investor is willing to accept material non-public information or (B)
if the proposed Offer Notice does not constitute or contain material, non-public
information, (x) a statement that the Company proposes or intends to effect a
Subsequent Placement, (y) a statement that the statement in clause (x) above
does not constitute material, non-public information and (z) a statement
informing such Purchaser that it is entitled to receive an Offer Notice (as
defined below) with respect to such Subsequent Placement upon its written
request. Upon the written request of a Purchaser within three (3) Trading Days
after the Company’s delivery to such Purchaser of such Pre-Notice, and only upon
a written request by such Purchaser, the Company shall promptly, but no later
than one (1) Trading Day after such request, deliver to such Purchaser an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (A)
identify and describe the Offered Securities, (B) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (C) identify
the Persons (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (D) offer to issue and sell to or
exchange with such Purchaser in accordance with the terms of the Offer such
Purchaser’s (including Purchasers of any Additional Securities) pro rata portion
of one fifth (1/5th) of the Offered Securities, provided that the number of
Offered Securities which such Purchaser shall have the right to subscribe for
under this Section 4.174.17 shall be (x) based on such Purchaser’s pro rata
portion of the aggregate original principal amount of the Debentures purchased
hereunder by all Purchasers (the “Basic Amount”), and (y) with respect to each
Purchaser that elects to purchase its Basic Amount, any additional portion of
the Offered Securities attributable to the Basic Amounts of other Purchasers as
such Purchaser shall indicate it will purchase or acquire should the other
Purchasers subscribe for less than their Basic Amounts (the “Undersubscription
Amount”), which process shall be repeated until each Purchaser shall have an
opportunity to subscribe for any remaining Undersubscription Amount.
(i)
    To accept an Offer, in whole or in part, such Purchaser must deliver a
written notice to the Company prior to the end of the fifth (5th) Business Day
after such Purchaser’s receipt of the Offer Notice (the “Offer Period”), setting
forth the portion of such Purchaser’s Basic Amount that such Purchaser elects to
purchase and, if such Purchaser shall elect to purchase all of its Basic Amount,
the Undersubscription Amount, if any, that such Purchaser elects to purchase (in
either case, the “Notice of Acceptance”). If the Basic Amounts subscribed for by
all Purchasers are less than the total of all of the Basic Amounts, then each
Purchaser who has set forth an Undersubscription Amount in its Notice of
Acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Undersubscription Amount it has subscribed for; provided,
however, if the Undersubscription Amounts subscribed for exceed the difference
between the total of all the Basic Amounts and the Basic Amounts subscribed for
(the “Available Undersubscription Amount”), each Purchaser who has subscribed
for any Undersubscription Amount shall be entitled to purchase only that portion
of the Available Undersubscription Amount as the Basic Amount of such Purchaser
bears to the total Basic Amounts of all Purchasers that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Purchaser a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Purchaser’s receipt of such new Offer Notice.
(ii)
    The Company shall have five (5) Business Days from the expiration of the
Offer Period above (A) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by a
Purchaser (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (B) to publicly announce
(x) the execution of such Subsequent Placement Agreement, and (y) either (I) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (II) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
(iii)
    In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 4.17 above), then each Purchaser may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Purchaser elected to purchase
hereunder multiplied by a fraction, (i) the numerator of which shall be the
number or amount of Offered Securities the Company actually proposes to issue,
sell or exchange (including Offered Securities to be issued or sold to
Purchasers pursuant to this Section 4.17 prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that any Purchaser so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Purchasers in accordance with this Section 4.17.
(iv)
    Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, such Purchaser shall acquire from the Company, and
the Company shall issue to such Purchaser, the number or amount of Offered
Securities specified in its Notice of Acceptance, as reduced hereunder if such
Purchaser has so elected, upon the terms and conditions specified in the Offer.
The purchase by such Purchaser of any Offered Securities is subject in all cases
to the preparation, execution and delivery by the Company and such Purchaser of
a separate purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to such Purchaser and its counsel.
(v)
    Any Offered Securities not acquired by a Purchaser or other Persons in
accordance with this Section 4.17 may not be issued, sold or exchanged until
they are again offered to such Purchaser under the procedures specified in this
Agreement.
(vi)
    The Company and each Purchaser agree that if any Purchaser elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Purchaser shall be required to agree to any restrictions
on trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.
(vii)
    Notwithstanding anything to the contrary in this Section 4.17 and unless
otherwise agreed to by such Purchaser, the Company shall either confirm in
writing to such Purchaser that the transaction with respect to the Subsequent
Placement has been abandoned or shall publicly disclose its intention to issue
the Offered Securities, in either case, in such a manner such that such
Purchaser will not be in possession of any material, non-public information, by
the fifth (5th) Business Day following delivery of the Offer Notice. If by such
fifth (5th) Business Day, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by such Purchaser, such
transaction shall be deemed to have been abandoned and such Purchaser shall not
be in possession of any material, non-public information with respect to the
Company or any of its Subsidiaries. Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Purchaser with another Offer Notice and such Purchaser will again have the
right of participation set forth in this Section 4.17.
(viii)
    The restrictions contained in this Section 4.17 shall not apply in
connection with the issuance of any Exempted Securities.
4.18    Cash Reserves; Agreement of Robert F. X. Sillerman. At all times while
any Debentures remain outstanding, the Company shall maintain an available cash
balance in its commercial bank account or other liquid and available funds of
$1,000,000 (the “Minimum Cash Reserve”).  By his signature hereunder, Robert
F.X. Sillerman (the “Guarantor”) hereby guarantees that if and to the extent the
Company is unable to maintain the Minimum Cash Reserve, the Guarantor shall
provide unrestricted cash to the Company in the amount of the shortfall in the
Minimum Cash Reserve within three (3) business days up to a maximum amount, in
the aggregate, of $1,000,000. To the extent there are additional shortfalls in
the Minimum Cash Reserve, Guarantor shall have no obligation to provide
additional amounts once the guarantor has provided an aggregate amount of
$1,000,000 pursuant to this Section 4.18.  The obligations of the Guarantor
hereunder are absolute and continuing at all times while any Debenture remains
outstanding.
4.19    Annual or Special Meeting of Stockholders. Within fifteen (15) days of
the Closing, the Company shall file an information statement with the SEC to
obtain the approval of its stockholders for the issuance of the Underlying
Shares and to effect a reverse stock split of the issued and outstanding shares
of the Company, which action shall take effect no later than ninety (90) days
after the Closing, assuming the information statement is reviewed by the SEC and
sixty (60) days, assuming there is no review by the SEC. Sillerman agrees hereby
to vote all shares of Common Stock owned by him in favor of such matters.


ARTICLE V. MISCELLANEOUS


5.1
    Termination. This Agreement may be terminated by Purchasers purchasing a
majority in interest of the Debentures at the Closing as to the Purchasers’
obligations hereunder only and without any effect whatsoever on the obligations
between the Company and the other Purchaser, by written notice to the other
parties, if the Closing has not been consummated on or before July [ ], 2016;
provided, however, that such termination will not affect the right of any party
to sue for any breach by any other party (or parties).


5.2
    Fees and Expenses. At the Closing, the Company shall pay a non-accountable
expense allowance to the Purchasers in the aggregate amount of $20,000. In
addition, the Company shall reimburse Purchasers or their counsel for attorney’s
fees and expenses for the transactions contemplated by this Agreement, in an
amount not to exceed $40,000. The Company shall deliver to the Purchasers, prior
to the Closing, a completed and executed copy of the Closing Statement, attached
hereto as Annex A. The Company shall pay all Transfer Agent fees (including,
without limitation, any fees required for same-day processing of any instruction
letter delivered by the Company and any conversion notice delivered by a
Purchaser), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchaser. The Company shall also be directly
responsible for the payment any fees or commissions payable to the placement
agent for the offering, Aegis Capital Corp.


5.3
    Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


5.4
    Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.


5.5
    Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by each of the Company and a majority in interest of the Debentures
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.


5.6
    Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


5.7
    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of a majority in interest of the Debentures
(other than by merger). A Purchaser may assign any or all of its rights under
this Agreement to any Person to whom the Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchaser.”


5.8
    No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10 and this Section 5.8.


5.9
    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. If
either party shall commence an action, suit or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.10, the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.


5.10
    Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.


5.11
    Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


5.12
    Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.


5.13
    Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then the
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded conversion concurrently with the return to the
Purchaser of the applicable Debenture.


5.14
    Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.


5.15
    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.


5.16
    Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.


5.17
    Usury. To the extent it may lawfully do so, the Company hereby agrees not to
insist upon or plead or in any manner whatsoever claim, and will resist any and
all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the maximum lawful rate authorized under applicable law (the “Maximum Rate”),
and, without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums in the
nature of interest that the Company may be obligated to pay under the
Transaction Documents exceed such Maximum Rate. It is agreed that if the maximum
contract rate of interest allowed by law and applicable to the Transaction
Documents is increased or decreased by statute or any official governmental
action subsequent to the date hereof, the new maximum contract rate of interest
allowed by law will be the Maximum Rate applicable to the Transaction Documents
from the effective date thereof forward, unless such application is precluded by
applicable law. If under any circumstances whatsoever, interest in excess of the
Maximum Rate is paid by the Company to any Purchaser with respect to
indebtedness evidenced by the Transaction Documents, such excess shall be
applied by the Purchaser to the unpaid principal balance of any such
indebtedness or be refunded to the Company, the manner of handling such excess
to be at the Purchaser’s election.


5.18
    Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.


5.19
    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.


5.20
    Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.


5.21
    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.


5.22
    Exculpation Among Purchasers. Each Purchaser acknowledges that it is not
relying upon any person or entity, other than the Company and its
representatives, in making its investment or decision to invest in the Company.
Each Purchaser agrees that no Purchaser nor the respective controlling persons,
officers, directors, partners, members, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Securities.
(Signature Pages Follow)



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


FUNCTION(X) INC.    Address for Notice:








By:_
Name:

Title:


With a copy to (which shall not constitute notice):

Fax:






Reed Smith LLP
599 Lexington Avenue
New York, NY 10022
Attn.: Aron Izower, Esq.
Facsimile: (212) [ ]


Solely with respect to the Guarantee contained in Section 4.18:




Solely with respect to the obligation contained in Sections 4.18 and 4.19:






____________________________________
Robert F. X. Sillerman


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR PURCHASER
FOLLOWS]



PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:     


Signature of Authorized Signatory of Purchaser:     


Name of Authorized Signatory:     


Title of Authorized Signatory:     


Email Address of Authorized Signatory:     


Facsimile Number of Authorized Signatory:     


Address for Notice to Purchaser:








Address for Delivery of Securities to Purchaser (if not same as address for
notice):










Subscription Amount:     




EIN Number:     






[SIGNATURE PAGES CONTINUE]



Annex A


CLOSING STATEMENT


Pursuant to the attached Securities Purchase Agreement, dated as of July 12,
2016, the Purchaser shall purchase $4,444,444.44 principal amount ($4,000,000.00
purchase price) of Debentures from Function(x) Inc., a Delaware corporation (the
“Company”). All funds will be wired into an account maintained by the Company.
All funds will be disbursed in accordance with this Closing Statement.


Disbursement Date: July [ ], 2016




I.
PURCHASE PRICE



Gross Proceeds to be Received    $4,000,000.00


II.
DISBURSEMENTS



$
$
$
$
$


Total Amount Disbursed:    $






WIRE INSTRUCTIONS:




To:     












To:     














37





SCHEDULE A


SCHEDULE OF INVESTORS






INVESTORS’ NAME AND
ADDRESS

PRINCIPAL AMOUNT OF
DEBENTURES
 
























 







Schedule 1.1


Exempt Issuances


1)
Shares of Company common and/or preferred stock issued in connection with
settlement of trade payables, including conversion pursuant to existing notes
relating to settlement of trade payables, including but not limited to:



a)
Promissory Note dated May 12, 2016 in the amount of $110,000 from Company to
North America Photon Infotech Limited, payable in cash or the issuance of common
shares of Company stock.

b)
Agreement dated April 29, 2016 between Company and Coda Search, LLC, providing
for the issuance of 13,846 common shares of Company stock to Coda Search, LLC.



1)

Notes, common shares and/or preferred shares that may be issued in connection
with settlement of trade payables



2)

Issuance of note and preferred shares which may be convertible into shares of
the Company’s common stock, in connection with the Rant transaction.



3)

Shares issued in connection with the reverse stock split.



4)

Three thousand (3,000) shares of Series C Convertible Preferred Stock of the
Company held by Sillerman Investment Company III, LLC, which can be converted
into shares of the Company’s common stock.



5)

Conversion into shares of the Company’s common stock of debt held by Sillerman
Investment Company III, LLC; Sillerman Investment Company IV, LLC; and Sillerman
Investment Company VI, LLC.

 
6)

Shares issued in connection with an Exchange Agreement dated June [9], 2016
between the Company, MGT Sports, Inc., and MGT Capital Investments, Inc. (the
“MGT Agreement”), under which MGT Sports, Inc. has agreed to exchange the
$940,494 principal balance of a note held by MGT Sports for 2,726,070 shares of
the Company’s common stock, subject to adjustment in the event that Robert F.X.
Sillerman or entities controlled by him convert debt or equity they hold in the
Company into common stock at a conversion price more favorable than that set
forth in the MGT Agreement. For the avoidance of doubt, accrued interest due on
the note will be paid in cash.





Schedule 3.1(a)(i)


Subsidiaries of the Company


Listed below are the subsidiaries of the Company as of the date hereof. Each
subsidiary is a Delaware corporation. The entities marked with a * are currently
doing business. The others are dormant.


Choose Digital Inc.*
Loyalize Inc.
Nextguide Inc.
Project Oda, Inc.
RACX Inc.*
Sports Hero Inc.,
Viggle Media Inc.*
VX Acquisition Corp.
Wetpaint.com, Inc.*


The Company owns less than 50% of DraftDay Gaming Group, Inc., but has two of
the three members of its Board of Directors.




Schedule 3.1(a)(ii)


Liens


UCC-1 financing statements filed by Sillerman Investment Company III, LLC;
Sillerman Investment Company VI, LLC; and Sillerman Investment Company VI, LLC,
relating to the following loans:


Lender    Date of Loan    Amount of Loan
Sillerman Investment Company III, LLC    October 24, 2014    $20,000,000
Sillerman Investment Company IV, LLC    June 11, 2015    $10,000,000
($4,562,000 outstanding)
Sillerman Investment Company VI, LLC    January 27, 2016    $1,500,000
Sillerman Investment Company VI, LLC    March 29, 2016    $500,000
Sillerman Investment Company VI, LLC    April 29, 2016    $500,000
Sillerman Investment Company VI, LLC    May 16, 2016    $500,000
Sillerman Investment Company VI, LLC    June 27, 2016    $1,200,000 ($390,000
outstanding)




Schedule 3.1(g)


Capitalization of the Company
Debt:
$20,000,000 Secured Line of Credit (the “$20 Million Line”) with Sillerman
Investment Company III, LLC (“SIC III”), pursuant to which $19,740,659 is issued
and outstanding, plus accrued and unpaid interest.
$10,000,000 Secured Line of Credit Grid Note (the $10 Million Line”) with
Sillerman Investment Company IV, LLC, pursuant to which $4,562,500 is issued and
outstanding, plus accrued and unpaid interest.
Unsecured Demand Promissory Note, issued to Robert F.X. Sillerman, the Company’s
Executive Chairman and Chief Executive Officer, pursuant to which $152,439 is
outstanding.
Secured Line of Credit from Sillerman Investment Company VI, LLC, an affiliate
of Mr. Sillerman, pursuant to which $1,500,000 in principal is outstanding, plus
accrued and unpaid interest thereon.
Secured Line of Credit from Sillerman Investment Company VI, LLC, an affiliate
of Mr. Sillerman, pursuant to which $500,000 in principal is outstanding, plus
accrued and unpaid interest thereon.
Secured Line of Credit from Sillerman Investment Company VI, LLC, an affiliate
of Mr. Sillerman, pursuant to which $500,000 in principal is outstanding, plus
accrued and unpaid interest thereon.
Secured Line of Credit from Sillerman Investment Company VI, LLC, an affiliate
of Mr. Sillerman, pursuant to which $500,000 in principal is outstanding, plus
accrued and unpaid interest thereon.
Secured Line of Credit Secured Line of Credit from Sillerman Investment Company
VI, LLC, an affiliate of Mr. Sillerman, pursuant to which $390,000 in principal
is outstanding, plus accrued and unpaid interest thereon. No principal is
currently outstanding, and $810,000 is available for draw thereunder from the
Company.
None of the foregoing debt is convertible by its terms into equity securities of
the Company but the Company has entered into a transaction to convert the
foregoing debt to equity securities of the Company.
First Amendment to Forbearance Agreement between the Company and AmossyKlein
Family Holdings, LLLP (“AmossyKlein”), pursuant to which the Company is to pay
$1,450,000 plus interest at 9%, secured by 100,000 shares of the common stock of
Perk.com, Inc. The payments are to be made in monthly installments
Obligation to pay Pandora Media, Inc. $80,000 on or before June 28, 2016 and
$12,500 on or before November 15, 2015 pursuant to that certain Settlement
Agreement and Mutual Release between the Company and Pandora Media, Inc. dated
June 24, 2016.
Promissory Note from Kuusamo Capital, Ltd., pursuant to which the Company must
pay $54,318.42 to Kuusamo Capital, Ltd. on July 31, 2016.
Promissory Note from Simulmedia, Inc., pursuant to which the Company must pay
$55,500.00 to Simulmedia, Inc. on October 6, 2016.
Promissory Note from Pandera, Inc., pursuant to which the Company must pay
$50,000 to Pandera, Inc. on October 13, 2016.
Convertible Promissory Note (which may be convertible into shares of the
Company’s common stock as described in “Agreements for the Issuance of Common
Shares”) from North America Photon Infotech Limited, pursuant to which the
Company must pay $110,000 to North America Photon Infotech Limited (if the note
has not been converted) on November 12, 2016.
Convertible Promissory Note (which may be convertible into shares of the
Company’s common stock as described in “Agreements for the Issuance of Common
Shares”) from Reaz Islam, pursuant to which the Company must pay $300,000 to
Reaz Islam (if the note has not been converted) on December 31, 2016.
Preferred Stock:
Shares of Series C Preferred Stock: 3,000, plus accrued and unpaid dividends
thereon and accrued and unpaid dividends on 7,000 shares of Series C Preferred
Stock previously converted into common stock. The stated value and accrued and
unpaid dividends on the Series C Preferred Shares are convertible into common
stock, and shares have been reserved for issuance thereof.
The stated value and accrued and unpaid dividends on shares of Series C
Preferred Stock are convertible into shares of the Company’s common stock at a
rate of $4.00 per share at the option of the holder thereof. But the Company has
entered into a negotiated transaction to convert the shares of Series C
Preferred Stock and accrued and unpaid dividends into common stock at a
negotiated rate.
Common Stock:
Shares of Common Stock: 60,476,712, of which 39,598,536 are owned by Mr.
Sillerman or entities he owns and controls.
Options and Warrants:
DGI Warrants to purchase 80,000 shares at an exercise price of $0.01 per share
SIC III Warrants to purchase 225,000 shares at an exercise price of $3.51 per
share. Issued to an affiliate of Robert F.X. Sillerman, the Company’s Executive
Chairman and Chief Executive Officer
SIC III Warrants to purchase 150,000 shares at an exercise price of $2.98 per
share. Issued to an affiliate of Robert F.X. Sillerman
SIC III Warrants to purchase 775,000 shares at an exercise price of $3.63 per
share. Issued to an affiliate of Robert F.X. Sillerman
SIC III Warrants to purchase 350,000 shares at an exercise price of $1.78 per
share. Issued to an affiliate of Robert F.X. Sillerman
Warrants issued to Robert F.X. Sillerman to purchase 62,500 shares at $56.00 per
share.
Warrants issued to Robert F.X. Sillerman to purchase 125,000 shares at $80.00
per share.
Warrants issued to Robert F.X. Sillerman to purchase 175,563 shares at $80.00
per share.
Warrants issued to other investors who invested in a prior line of credit to
purchase 11,937 shares at $80.00 per share.
Warrants issued to Tejas to purchase 3.375 shares at $400.000 per share.
The Company has reserved for issuance shares of common stock upon exercise of
any or all of the above warrants.
The Company maintains the 2011 Executive Equity Incentive Plan. It provides for
the issuance of a maximum of 6,250,000 shares. As of March 31, there were
1,057,633 options were issued and outstanding under the plan and 226,176
restricted stock units were issued and outstanding under the plan. 93,054 of
such unvested restricted stock units are held by Mr. Sillerman. The Company
could issue additional options, restricted stock or other equity under the plan,
up to the limit set forth above. The Company has reserved for issuance of shares
under the plan.
Agreements for the Issuance of Common Stock:
The Company issued a Promissory Note dated May 12, 2016 in the amount of
$110,000 from Company to North America Photon Infotech Limited, payable in cash
or the issuance of common shares of Company stock.
Agreement dated April 29, 2016 between Company and Coda Search, LLC, providing
for the issuance of 13,846 common shares of Company stock to Coda Search, LLC.
The Company issued a Promissory Note dated June 10, 2016 in the amount of
$300,000 from Company to Reaz Islam, payable in cash or the issuance of common
shares of Company stock.
Exchange Agreement, dated June 14, 2016 between the Company, MGT Sports, Inc.,
and MGT Capital Investments, Inc. (the “MGT Agreement”), under which MGT Sports,
Inc. has agreed to exchange the $940,494 principal balance of a note held by MGT
Sports for 2,726,070 shares of the Company’s common stock, subject to adjustment
in the event that Robert F.X. Sillerman or entities controlled by him convert
debt or equity they hold in the Company into common stock at a conversion price
more favorable than that set forth in the MGT Agreement.
Issuances Since Filing of Last Periodic Report:
The Company issued 666,667 shares of common stock in a private placement on May
27, 2016.
In addition, pursuant to a Subscription Agreement dated as of May 9, 2016, the
Company issued 22,580,645 shares of common stock to SIC III in exchange for
7,000 shares of Series C Preferred Stock.
Approvals:
Issuance of the Securities will require consent under the $20 Million Line and
the $10 Million Line, which consent has been received under such Lines.
Issuance of the Securities will require approval of the Company’s Board, which
has been obtained. In addition, the Company intends to seek approval of its
stockholders for the issuance of the Securities to comply with NASDAQ continuing
listing requirements. The majority shareholder has agreed to approve.


Schedule 3.1(i)


Material Changes in the Company’s Business


The Company has had the following material changes in its business:


1)
Execution of the Exchange Agreement dated June 14, 2016 between the Company, MGT
Sports, Inc., and MGT Capital Investments, Inc. and issuance of the shares to be
delivered to MGT Sports, Inc. in connection therewith.



2)
Execution of an Asset Purchase Agreement with Rant, Inc. (and related documents)
relating to the purchase by the Company of all of the assets of Rant, Inc.



3)
The Company intends to file an Information Statement on Schedule 14C within
fifteen (15) days of Closing relating to the following proposals that have been
approved by written consent of a majority of the outstanding shares of common
stock:



a)
Execution of the Exchange Agreement with MGT Sports, Inc. and MGT Capital
Investment, Inc. and issuance of the shares to be delivered to MGT Sports, Inc.
in connection therewith.

b)
Execution of an Asset Purchase Agreement and related documents with Rant, Inc.

c)
Conversion by Robert F.X. Sillerman of the loans and preferred shares held by
him and his affiliates into shares of the Company’s common stock.

d)
The transactions contemplated by this Agreement.

e)
A reverse stock split (1-for-15 or 1-for-20, to be determined).





Schedule 3.(j)


Pending and Threatened Litigation


1)
On April 25, 2016, Carpathia Hosting, LLC (“Carpathia”), which formerly provided
hosting services to the Company, filed suit in the Eastern District of Virginia
to demand collection of $657,877.27 due. Pursuant to the contract between the
Company and Carpathia, the contract is governed by the law of the State of New
York and the proper venue would be the Southern District of New York. Settlement
documents are being drafted for a settlement of $80,000.



2)
The New York Department of Labor commenced an audit of the Seller and concluded
that the Seller had misclassified a number of individuals as independent
contractors rather than as employees. The Seller disagreed with the conclusion
and appealed the matter in 2014. The matter remains on appeal.



3)
The Seller’s subsidiary, Viggle Media, Inc., has received correspondence from
the New York Department of Labor stating that the entity has failed to have
worker’s compensation, disability and unemployment insurance and purporting to
fine Viggle Media, Inc. for such failure to so have insurance. However, the
entity Viggle Media Inc. has never had employees and finds the conclusions of
the Department of Labor to be in error. The Seller has corresponded with the
Department of Labor on the matter and is attempting to clarify the matter with
the Department of Labor.



4)
The Seller received a letter from Iceberg Industries, LLC (“Iceberg”) in
February of 2012 asserting certain patent rights against the Seller. To the
Seller’s Knowledge, the Seller has had no communication from Iceberg since 2012.



5)
The SEC opened a formal order of investigation relating to a matter regarding
certain dealings in our securities by an unaffiliated third party. We have also
received an informal request from the staff of the SEC, dated June 11, 2012, for
the voluntary production of documents and information concerning certain aspects
of our business and technology. We initially provided documents in response to
such request on July 2, 2012, and we have provided supplements and documents for
additional questions, as requested.



6)
In 2012, the Seller received certain inquiries from Audible Magic in which
Audible Magic inquired as to the Seller’s potentially using Audible Magic’s
audio recognition technology and setting forth Audible Magic’s patents in that
area. The Seller reviewed such patents and obtained an opinion from its outside
counsel regarding such patents. The Seller has made available to Buyer a true,
correct and complete copy of such opinion.



7)
The Seller has ceased doing business with Connexions Loyalty, a prior rewards
provider. The Seller intends to work out its relationship with Connexions, and
in such discussions, Connexions has informally suggested that it may file a
suit. The Seller has an outstanding payable to Connexions of approximately
$1,500,000. Settlement discussions have been agreed to in principle for $50,000
per month for three months; $100,000 per month for the next three months; and
the balance due thereafter.



8)
The Seller has received a claim from CFGI, LLC in connection with $200,000
outstanding to CFGI for accounting fees. Settlement discussions are underway.



9)
A client of Choose Digital, Inc., MDI Entertainment, Inc., and its parent,
Scientific Games, Inc., have written to Choose Digital Inc. and Viggle Inc.
claiming that the recipients had breached MDI’s contract with Choose Digital due
to Choose Digital’s alleged assignment of the agreement to Viggle and their
failure to provide movie and television content under the agreement.



Schedule 3.1(n)


Liens


UCC-1 financing statements filed by Sillerman Investment Company III, LLC;
Sillerman Investment Company VI, LLC; and Sillerman Investment Company VI, LLC,
relating to the following loans:


Lender    Date of Loan    Amount of Loan
Sillerman Investment Company III, LLC    October 24, 2014    $20,000,000
Sillerman Investment Company IV, LLC    June 11, 2015    $10,000,000
($4,562,000 outstanding)
Sillerman Investment Company VI, LLC    January 27, 2016    $1,500,000
Sillerman Investment Company VI, LLC    March 29, 2016    $500,000
Sillerman Investment Company VI, LLC    April 29, 2016    $500,000
Sillerman Investment Company VI, LLC    May 16, 2016    $500,000
($286,000 outstanding)
Sillerman Investment Company VI, LLC    June 27, 2016    $1,200,000 ($390,000
outstanding)




Schedule 3.1(aa)


Indebtedness


The Company currently has the following indebtedness, not counting trade
payables:


Lender    Date of Loan    Amount of Loan
Sillerman Investment Company III, LLC    October 24, 2014    $20,000,000
Sillerman Investment Company III, LLC    April 20, 2015    $1,000,000
Sillerman Investment Company III, LLC    May 5, 2015    $500,000
Sillerman Investment Company III, LLC    May 14, 2015    $325,000
Sillerman Investment Company IV, LLC    June 11, 2015    $10,000,000
($4,562,000 owed)
Sillerman Investment Company VI, LLC    January 27, 2016    $1,500,000
Sillerman Investment Company VI, LLC    March 29, 2016    $500,000
Sillerman Investment Company VI, LLC    April 29, 2016    $500,000
Sillerman Investment Company VI, LLC    May 16, 2016    $500,000
Sillerman Investment Company VI, LLC    June 27, 2016    $1,200,000 ($390,000
outstanding)


The Company has a space lease with 902 Associates relating to the 11th floor at
902 Broadway, New York, NY.




Schedule 3.1(nn)


Management


Robert F.X. Sillerman, the Company’s Executive Chairman and Chief Executive
Officer, was the Chairman of SFX Entertainment, Inc. from its formation in 2011
until March 31, 2015. SFX Entertainment, Inc. filed for protection under Chapter
11 of the United States Bankruptcy Code on January 31, 2016.








